HULBERT, District Judge.
On April 21, 1941, William Jameson & Company, Inc., a New York corporation, filed a petition for reorganization under Chapter X of the National Bankruptcy Act, 11 U.S.C.A. § 501 et seq.
The debtor was engaged in the wholesale liquor business. Louis Fischer was appointed trustee and continued the business by obtaining working capital upon the authorized issuance and disposal of Trustee’s Certificates. Mr. Fischer died last October and was succeeded by Ferdinand J. Sieghardt who, on the 27th day of July, 1942, presented a plan of reorganization which contemplated the rehabilitation of the business on a basis that would ultimately insure the payment of all debts in full.
Upon the return of the order to show cause why the plan should not be approved, a committee of the stockholders of the debtor moved to dismiss the proceeding and agreed simultaneously therewith to deposit with the trustee, in cash, a sum of money sufficient to pay all claims in full, with interest, and expenses of administration.
After a series of extended hearings, the sum of $3,065,000 having this day been deposited with the trustee, an order of dismissal was entered reserving jurisdiction until the final accounting and discharge of the trustee. All applications for allowances must be filed on or before November 4th, 1942.